Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the Suffolk County Clerk’s Office to provide the petitioner with a complete index of all documents on file in connection with Suffolk County indictment No. 1996-10, and application by the petitioner to prosecute the proceeding as a poor person.
*1001Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Adjudged that the proceeding is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see CPLR 506 [b]; 7804 [b]). Skelos, J.P., Dickerson, Chambers and Roman, JJ., concur.